UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7045



ISAAC PERRY,

                  Petitioner - Appellant,

             v.


UNITED STATES OF AMERICA; HECTOR A. RIOS, JR.,

                  Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-hc-02029-D)


Submitted:    February 28, 2008              Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isaac Perry, a federal prisoner,          appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Perry v. United States, No. 5:07-hc-02029-D

(E.D.N.C. July 3, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -